DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel McClure on 12/1/2021
The application has been amended as follows: 
•	In claim 9,
                                Line 3, change “surface;” to – surface, the tungsten plug comprises a seam inside;
                                Line 10, change “direction.” To – direction, the seam and the via element are non-	overlapping. –
•	In claim 10,
                                `Line 4, change “a seam” to – the seam –
•	Cancel claims 16-20

Allowable Subject Matter
Claims 1-2, 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
►	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor device as characteristics recited in base claim 1 comprising  a via element electrically connected on the plug element, and being non-symmetrical with respect a center line of the plug element extending along a longitudinal direction, wherein the via element has a via size in the lateral direction, the plug size is bigger than the via size; and a seam inside the tungsten plug, wherein the seam and the via element are non- overlapping.
►	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor device as characteristics recited in base claim 9 comprising  a via element electrically connected on the plug element, and comprising a first sidewall via surface and a second sidewall via surface opposing to the first sidewall via surface, wherein the first sidewall plug surface and the second sidewall plug surface are respectively outside the first sidewall via surface and the second sidewall via surface, a first gap distance between the first sidewall plug surface and the first sidewall via surface in a lateral direction is different from a second gap distance between the second sidewall plug surface and the second sidewall via surface in the lateral direction, the seam and the via element are non-overlapping.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819